Citation Nr: 0803607	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  03-19 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for arthritis 
of the cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1979 to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO decision, which, in 
pertinent part, granted the veteran's claim for an increased 
rating for arthritis of the cervical spine and assigned a 
disability rating of 20 percent.  The veteran testified at a 
Travel Board hearing in March 2004.  A transcript has been 
associated with the file.  The Board remanded this case 
previously in August 2004.  It returns now for appellate 
consideration.

The Board notes that, in March 2004, the veteran's 
representative submitted a claim for service connection for 
depression, to include as secondary to his service-connected 
conditions.  As this claim has not been adjudicated by the 
RO, the issue is REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board regrets the additional delay, it is 
necessary to ensure due process is followed and that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

The schedular criteria for rating spine disabilities have 
been amended twice during the pendency of the veteran's 
appeal.  First, the rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  

In increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2006).

As the veteran's claim was pending at the time of both 
regulatory amendments, he is entitled to the application of 
the criteria most favorable to his claim.  See Diorio v. 
Nicholson, 20 Vet. App. 193, 197 (2006), citing Swann v. 
Brown, 5 Vet. App. 229, 232 (1993) (recognizing that where 
law is amended during pendency of appellant's claim, most 
favorable version applies); Rodriguez v. Nicholson, 19 Vet. 
App. 275, 287 (2005).

The veteran was notified of the regulatory changes in an 
August 2004 letter from the RO, but the regulatory changes 
pertaining to intervertebral disc syndrome were never applied 
to his case despite evidence showing that his service-
connected cervical spine disability not only includes 
degenerative joint disease but also disc symptomatology.  See 
May 2007 Supplemental Statement of the Case (SSOC); March 
2005 VA compensation examination.  On remand, appropriate 
action should be taken to include consideration of these 
regulatory changes.  

In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination for compensation purposes 
in March 2005.  Since that examination, the veteran has 
stated that his condition has worsened.  Specifically, in 
July 2006, the veteran complained that his neck spasms had 
become more frequent.  Furthermore, in February 2007, the 
veteran complained of increased neck pain and reported 
experiencing new pain in his jaw.  Available medical evidence 
suggests that these conditions may be related to his cervical 
spine disability.  As the veteran was last afforded an 
examination almost three years ago and his statements suggest 
an increase in symptomatology since that time, the Board 
finds that an additional evaluation would be helpful in 
resolving the issues raised by the instant appeal.  The 
veteran is entitled to a new VA examination where there is 
evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to include neurologic and 
joints evaluations to assess the current 
severity of his cervical spine disability.  
The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.

The examiner should be provided the rating 
criteria in effect prior to September 23, 
2002; as of September 23, 2002; and as of 
September 26, 2003.  The examiner should 
report the veteran's current manifestations 
of his disease of the cervical spine in 
terms that address all 3 versions of the 
rating schedule.

In assessing the range of motion testing, 
the examiner should address the criteria of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement should be noted, 
and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare- ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination. The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the affected part 
is used repeatedly. All limitation of 
function must be identified. If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should be requested to report 
the range of motion of the cervical spine 
in degrees of arc.  All findings and 
diagnoses should be reported in detail.

The existence of any ankylosis of the spine 
should also be identified.

The examiner should also assess if the 
veteran has any neurological manifestations 
related to the cervical spine to include 
radiculopathy or sciatica as well as any 
bowel and bladder complaints.  If so, these 
neurological manifestations should be 
identified and the severity thereof 
described in detail.

If possible, the examiner should indicate 
whether the veteran has had incapacitating 
episodes over the last 12 months which 
required prescribed bed rest by a 
physician, and, if so, the number of 
episodes and the duration of the episodes.

2.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been accomplished, the 
RO should readjudicate the claim on the 
merits, applying all applicable laws and 
regulations (i.e. the three versions of 
the rating schedule pertaining to spine 
disabilities) and the veteran should be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice. 
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim. Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of the claim.  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

